EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Todd Oberdick on May 13, 2022.  The application has been amended as follows: 

In the claims
Cancelled claim 20.

Allowable Subject Matter
Claims 1-4, 6, 7, 10, 11, 13, 15-19 are allowed.
	Grothouse and Agarwal are the most pertinent references identified.  The March 7, 2022 Office Action contains a full discussion of the references.  While Grothouse teaches a release agent that is applied at the location of the claimed adhesion agent, one would not have found it obvious to use an adhesion agent consisting of a metal or metal alloy in place of the Grothouse release agent.  Agarwal was applied to provide evidence that it is known to finish treat an aluminum negative form (mandrel) to a surface finish of 0.5 microns and form a near net shape article on the mandrel and removing the article.  These references, taken individually or collectively, do not teach a metal or metal alloy adhesion layer agent applied in the claimed order. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742